EXHIBIT 10.1
 
 
NN, INC.
ELECTIVE DEFERRED COMPENSATION PLAN


Preamble


This plan which shall be known as the NN, Inc. Elective Deferred Compensation
Plan (the “Plan”), is adopted as of the 1st day of January, 2005, by NN, Inc., a
Tennessee corporation with principal offices and place of business at Building
C, Suite 12, 2000 Waters Edge Drive, Johnson City, Tennessee 37604 (the
“Company”). The Plan is an amendment and restatement of the NN, Inc. Elective
Deferred Compensation Plan originally effected February 26, 1999 and
subsequently amended effective January 1, 2002. The Company intends that the
Plan shall at all times be administered and interpreted in such a manner as to
constitute an unfunded Plan for the members of the Board of Directors of the
Company who contribute materially to the continued growth of the Company, so as
to qualify for all available exemptions from the provisions of Title I of ERISA.


ARTICLE I
ELIGIBILITY AND PARTICIPATION


Section 1 .1     All outside members of the Board of Directors of the Company
are eligible to become and remain participants in the Plan.


Section 1 .2     The individuals described in Section 1.1 shall be eligible to
participate in the Plan and may do so by filing a written election with the
Company in the form attached or other form approved by the Company. In the first
year in which a participant becomes eligible to participate in the Plan, the
newly eligible participant may make an election to defer directors fees for
services to be performed subsequent to the election within 30 days after the
date the person becomes eligible. Except as otherwise provided herein, elections
to defer payment of directors fees must be made before the beginning of the
calendar year for which the directors fees are payable.
 
Section 1 .3     For each individual electing to participate in the Plan, the
Company shall establish and maintain a deferred compensation account. The amount
of each participant's deferred compensation shall be credited to this account as
of the date such directors fees otherwise would be payable. No amount shall
actually be set aside for payment under the Plan. Any participant to whom an
amount is credited under the Plan shall be deemed a general, unsecured creditor
of the Company.


Section 1.4     Any participant may defer all or any portion of his or her
directors fees otherwise payable to him or her by the Company for the calendar
year beginning after the date of said election as he or she may specify in said
written election to the Company, and the amounts so deferred shall be paid only
as provided in this Plan. Any new election to defer payment of directors fees
must be made before the beginning of the calendar year for which the directors
fees are payable. The election to defer shall be irrevocable as to the
deferred-compensation for the period for which the election is made.

1

--------------------------------------------------------------------------------


 
ARTICLE II


DEFERRED COMPENSATION


All amounts credited under the terms of the Plan to a deferred compensation
account maintained in the name of a participant by the Company shall be invested
in any investment option acceptable to the Company.


Such investiment election shall be made on a form approved by the Company.


ARTICLE III


DISTRIBUTION


Section 3.1     On the first day of the month next following the date on which a
participant ceases to be a member of the Company~s Board of Directors for any
reason including death, distribution of the amount credited to the participant’s
account in accordance with this plan shall commence to or with respect to the
participant in a lump sum.


Section 3.2     If a participant should die before distribution has been made to
the participant, the account shall be distributed to the participant’s
beneficiary designated by the participant in writing and delivered to the
Company at the time the participant first elected to become a participant in the
Plan. If a participant has not designated a beneficiary, or if no designated
beneficiary is living on the date of distribution, then, notwithstanding any
provision herein to the contrary, such amounts shall be distributed to such
participant’s estate in a lump sum distribution as soon as administratively
feasible following such participant's death.


Section 3.3     In the event a participant incurs an unforeseeable emergency,
the participant may make a written request to the Company for a hardship
withdrawal from his or her account established under the Plan. An unforeseeable
emergency is a severe financial hardship to the participant resulting from a
sudden and unexpected illness or accident of the participant or of a dependent
(as defined in Section 152(a) of the Internal Revenue Code of 1986, as amended)
of the participant, loss of the participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. Withdrawals of amounts because of
an unforeseeable emergency are only permitted to the extent reasonably needed to
satisfy the emergency need. This section shalL be interpreted in a manner
consistent with Sections 1 .457-2(h)(4) and 1 .457-2(h)(5) of the Treasury
Regulations.


Section 3.4     Anything herein to the contrary notwithstanding, if, at any
time, a court or the Internal Revenue Service determines that an amount in a
participant’s account is includable in the gross income of the participant and
subject to tax, the Board of Directors of the Company may, in its sole
discretion, permit a lump sum distribution of an amount equal to the amount
determined to be includable in the participants gross income.


 
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


 
ARTICLE IV


AMENDMENT AND TERMINATION OF PLAN


The Company reserves the right to amend or terminate the Plan at any time. Any
such termination shall be effective as of the end of the calendar year during
which notification is given to each participant. Notification will be by first
class mail, addressed toeach participant at the participant’s last known
address, or by other notice acknowledged in writing by the participant. Any
amounts credited to an account of any participant shall remain subject to the
provisions of the Plan and distribution will not be accelerated because of the
termination of the Plan. No amendment or termination shall directly or
indirectly reduce the balance of any account described in this Plan as of the
effective date of such amendment or termination - No additional credits or
contributions will be made to the accounts of the participants under the Plan
after termination of the Plan, but interest may continue to be credited to the
accounts of the participants under the Plan until all benefits are distributed
to the participants or to their beneficiaries. Upon termination of the Plan,
distribution of amounts credited to the accounts of the participants shall be
made to the participants or their beneficiaries in accordance with Article III
of this Plan.
 
ARTICLE V


CLAIMS PROCEDURE


Section 5.1     For purposes of handling claims with respect to this Plan, the
“Claims Reviewer” shall be the Company, unless another person or organizational
unit is designated by the Company as Claims Reviewer.
 
Section 5.2     This Section shall apply to claims not involving a determination
of disability


An initial claim for benefits under the Plan must be made by the participant or
his or her beneficiary in accordance with the terms of the Plan through which
the benefits are provided.


No later than 90 days after receipt of such a claim, the Claims Reviewer will
render a written decision on the claim to the claimant, unless special
circumstances require the extension of such 90 day period. If such extension is
necessary, the Claims Reviewer shall provide the participant or the
participant’s beneficiary with written notification of such extension before the
expiration of the initial 90 day period. Such notice shall specify the reason or
reasons for such extension and the date by which a final decision can be
expected. In no event shall such extension exceed a period of 90 days from the
end of the initial 90 day period.


In the event the Claims Reviewer denies the claim of a participant or the
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant:
 
(a) the specific reason for the denial;


 






3

--------------------------------------------------------------------------------





(b) a reference to the Plan or other document or form that is the basis for the
denial;


(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why it is needed;


(d) an explanation of the applicable review procedures and the time limits
applicable to such procedures; and


(e) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have full and fair review of the claim by the Company upon written
request therefore submitted by the claimant or the claimant’s duly authorized
representative and received by the Company within 60 days after the claimant
receives written notification that the claimant’s claim has been denied. In
connection with such review, the claimant or the claimant~s duly authorized
representative shall be entitled to submit written comments, documents, records
and other information relating to the claim. The Company shall also provide the
claimant or his duly authorized representative, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.


In considering the review, the Company shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.


The Company shall act to deny or accept the claim within 60 days after the
claimant’s written request for review unless special circumstances require the
extension of such 60 day period. The notice of extension shall set forth the
special circumstances and the date by which the Company expects to render its
decision. In all events, the Company shall act to deny or accept the claim
within 120 days of the receipt of the claimant’s request for review. The action
of the Company shall be in the form of a written notice to the claimant and its
contents shall include:


(a) the specific reason for the denial;


(b) a reference to the Plan or other document or form that is the basis for the
denial;


(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and
      other informaiton relevant to the claimant's claims for benefits; and

 

4

--------------------------------------------------------------------------------




 
(d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
 
In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and   procedures afforded the claimant by this Article V.


Section 5.3        This Section shall apply to claims involving a determination
of disability.
 
 An initial claim for disability benefits under the Plan must be made by the
participant or his or her beneficiary in accordance with the terms of the Plan
through which the benefits are provided.
 
No later than 45 days after receipt of such a claim, the Claims Reviewer will
render a written decision on the claim to the claimant, unless special
circumstances require a 30 day extension of such 45 day period.  If a 30 day
extension is necessary, the Claims Reviewer shall provide the participant or the
participant's beneficiary with written notification of such extension before the
expiration of the initial 45 day period. 
 
Such notice shall specify the reason or reasons for such etension and the date
by which a final decision can be expected. If, prior to the end of the first 30
day extension period, the Claims Reviewer determines that, due to maters beyond
the control of the Claims Reviewer, a decision cannot be rendered within that
extension period, the period for making a decision may be extended for up to an
additional 30 days, provided that the Claims Reviewer notifies the claimant,
prior to the expiration of the first 30 day extension period, of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The notice of extension shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues
preventing a decision on the claim and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.
 
In the event the Claims Reviewer denies the claim of a participant or the
beneficiary in whole or in part, the Claims Reviewer~s written notification
shall specify, in a manner calculated to be understood by the claimant:
 
(a) the specific reason for the denial;
 
            (b) a reference to the Plan or other document or form that is the
basis for the denial;
 
(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why it is needed;
 
(d) an explanation of the applicable review procedures and the time limits
applicable to such procedures;
 
            (e) a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) folLowing an adverse benefit determination on review;







5

--------------------------------------------------------------------------------





(f) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion, or a statement that such a rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse benefit determination and that a copy of such rule, guideline, protocol
or other criterion will be provided free of charge to the claimant upon request;
and


(g) if the adverse benefit determination is based on medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.


Should the claim be denied in who~ or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have full and fair review of the claim by the Company upon written
request therefore submitted by the claimant or the claimant’s duly authorized
representative and received by the Company within 180 days after the claimant
receives written notification that the claimant’s claim has been denied. The
review will not afford deference to the initial adverse benefit determination
and will neither be conducted by the individual who made the initial adverse
benefit determination nor the subordinate of such individual. If the adverse
benefit determination is based in whole or in part on a medical judgment, the
Claims Reviewer will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. The health care expert will neither be the individual who was
consulted in connection with the adverse benefit determination nor the
subordinate of such individual. The Claims Reviewer will provide the claimant
with the identification of the medical expert whose advice was obtained on
behalf of the Plan in connection with the claimant’s adverse benefit
determination whether or not such advice was relied upon in making the benefit
determination.


In connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to submit written comments, documents, records
and other information relating to the claim. The Company shall also provide the
claimant or his duly authorized representative, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.


In considering the review, the Company shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.


The Company shall act to deny or accept the claim within 45 days after the
claimant's written request for review unless special circumstances require the
extension of such 45 day period. The notice of extension


 






6

--------------------------------------------------------------------------------





shall set forth the special circumstances and the date by which the Company
expects to render its decision. In all events, the Company shall act to deny or
accept the claim within 90 days of the receipt of the claimant’s request for
review. The action of the Company shall be in the form of a written notice to
the cLaimant and its contents shall include:
 
         (a)  the specific reason for the denial;


             (b)  a reference to the Plan or other document or form that is the
basis for the denial;


             (c)  a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and      other  information relevant  to the claimant’s claims for
benefits;
 
(d)  a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review;
 
           (f)  if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion, or a statement
that such a rule, guideline, protocol or other similar criterion was relied upon
in making the adverse benefit determination and that a copy of such rule,
guideline, protocol or other criterion will be provided free of charge to the
claimant upon request;


            (g)  if the adverse benefit determination is based on medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request;
and


            (h)  the following statement: “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency .”


In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article V.








7

--------------------------------------------------------------------------------





ARTICLE VI
ADMINISTRATION
 
Section 6.1                The right of a participant or the participant’s
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither a participant nor his or
her designated beneficiary shaLl have any rights in or against any amount
credited to any accounts under this Plan or any other assets of the Company. The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended. Any funds invested hereunder shall continue for all purposes
to be part of the general assets of the Company and available to its general
creditors in the event of bankruptcy or insolvency. Accounts under this Plan and
any benefits which may be payable pursuant to this Plan are not subject in any
manner to anticipation, sale, alienation, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of a participant or a
participant’s beneficiary. The Plan constitutes a mere promise by the Company to
make benefit payments in the future. No interest or right to receive a benefit
may be taken, either voluntarily or involuntarily, for the satisfaction of the
debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.


Section 6.2                The Plan shall be administered by the Board of
Directors of the Company, which shall have the authority, duty and power to
interpret and construe the provisions of the Plan as the Board deems appropriate
including the authority to determine eligibility for benefits under the Plan.
The Board shall have the duty and responsibility of maintaining records, making
the requisite calculations and disbursing the payments hereunder. The
interpretations, determinations, regulations and calculations of the Board shall
be final and binding on all persons and parties concerned.


Section 6.3                Expenses of administration shall be paid by the
Company. The Board of Directors of the Company shall be entitled to rely on all
tables, valuations, certificates, opinions, data and reports furnished by any
actuary, accountant, controller, counselor other person employed or retained by
the Company with’ respect to the Plan.


Section 6.4                 The Company shall furnish individual annual
statements of accrued benefits to each participant, or current beneficiary, in
such form as determined by the Company or as required by law.


Section 6.5                 The sole rights of a participant or beneficiary
under this Plan shall be to have this Plan administered according to its
provisions, to receive whatever benefits he or she may be entitled to hereunder,
and nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the
Company will be sufficient to pay any benefit hereunder. Further, the adoption
and maintenance of this Plan shall not be construed as


 







8

--------------------------------------------------------------------------------





           creating any contract of employment between the Company and any
participant.


Section 6.6                The Company may from time to time establish rules and
procedures which it determines to be necessary for the proper administration of
the Plan and the benefits payable to an individual in the event that individual
is declared incompetent and a conservator or other person legally charged with
that individual’s care is appointed. Except as otherwise provided herein, when
the Company determines that such individual is unable to manage his or her
financial affairs, the Company may pay such individual’s benefits to such
conservator, person legally charged with such individual’s care, or institution
then contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.


Section 6.7                The Plan may be continued after a sale of assets of
the Company, or a merger or consolidation of the Company into or with another
corporation or entity only if and to the extent that the transferee, purchaser
or successor entity agrees to continue the Plan. In the event that the Plan is
not continued by the transferee, purchaser or successor entity, then the Plan
shall be terminated subject to the provisions of Article IV.
 
Section 6.9                Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company shall be liable to any   participant, former participant, designated
beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with the Plan, unless attributable to fraud or willful
misconduct on the part of the Company or any such employee or agent of the
Company.


Section 6.10              All questions pertaining to the construction, validity
and effect of the Plan shall be determined in accordance with the laws of the
United States and to the extent not  preempted by such laws, by the laws of the
State of Tennessee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
AMENDMENT TO
NN, INC. ELECTIVE DEFERRED COMPENSATION PLAN


WHEREAS, the NN, Inc. Elective Deferred Compensation Plan (hereinafter referred
to as the "Plan") was established effective February 26, 1999; and


WHEREAS, the Employer desires to amend the Plan under Article IV thereof to
provide an optional form of benefit payment under the terms of the Plan;


NOW THEREFORE, the Employer hereby amends the Plan, effective as of the first
day of January, 2005, as follows:


Section 3.1 of the Plan shall be amended to read, as follows:


 
“On the first day of the month next following the date on which a participant
ceases to be a member of the Company's Board of Directors for any reason
including death, distribution of the amount credited to the participant's
account in accordance with this plan shall commence to or with respect to the
participant in either (1) a lump sum or (2) three (3) equal annual installments.


(a)
A Participant may make an initial payment election under Section 3.1(b) or
changes to an election under Section 3.1(c). If the Participant fails to timely
elect a payment election, the Plan will pay the affected Participant’s Vested
Accrued Benefit in a lump-sum cash payment.



(b)
Initial Payment Election. A Participant must make an initial payment election at
the time of the Participant’s election to defer. A payment election may apply to
all deferred compensation regardless of the time deferred or only to specific
deferred compensation based on date of deferral, as the payment election
indicates. A Participant must make any permissible initial payment election on a
form the Employer provides for that purpose.



(c)
Changes to Payment Election. A Participant may change the election. If the Plan
permits Participants to change existing payment elections (initial or change
elections) as to any or all deferred compensation, including any Plan default
payment applicable in the absence of an election, any such change election must
comply with this Section 3.1(c). A Participant must make any change election on
a form the Employer provides for such purpose. Any Participant change election:
(i) may not take effect until at least 12 months following the date of the
change election; (ii) must result in the first payment under the change election
being made not earlier than 5 years following the date upon which the
originally-elected payment would have been made (except if payment is on account
of death, Disability or Unforeseeable Emergency); and (iii) if the change
election relates to a Participant’s or the Employer’s previous election of a
fixed schedule, the Participant must make the change election not less than 12
months prior to the date of the first scheduled payment under the initial
election. A Beneficiary following a Participant’s death may not make a payment
change election under this Section 3.1(c).



 
10

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Amendment has been executed this 2nd day of November,
2006.




                                                                         NN,
INC.




                                                                         By: /s/
William C. Kelly, Jr.                                                  
                                                                                                                             
William C. Kelly, Jr.
                                                                                                                                                                           
Title:  Vice President and Chief Administrative Officer



Signed, sealed and delivered
in the presence of:




/s/ James H. Dorton                                                     
Witness


 
11

--------------------------------------------------------------------------------

